DETAILED ACTION
This is a non-final Office action in response to communications received on 12/20/2018.  Claims 1-21 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings filed 12/20/218 are acknowledged.
Foreign Priority/Provisional
No provisional/Foreign priority is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1, 5-8, 14-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bleikertz (US 2020/0128022) in view of Inoue (US 2019/0268466).
Regarding claim 1, Bleikertz discloses the limitations substantially as follows:
A method for securing transactions performed in a decentralized transaction system from public key attacks comprising: 
receiving transaction request information specifying an operation with respect to an entity in a decentralized ledger (paras. [0103]-[0104], [0107], [0120], receiving proposed transaction information specifying an action of a transaction with respect to participants/peers in a distributed/decentralized ledger); 
generating a public key identifier for said entity (paras. [0068], [0126]-[0127], [0197]-[0199], [0640]-[0641], [0643]: generating public keys and identifiers of public keys for parties to the transaction); 
submitting said transaction to said decentralized transaction system, wherein said decentralized transaction system to perform a public key identifier rotation process and said operation as an atomic operation (paras. [0111], [0126], [0179], [0201]-[0203], [0640]-[0641], [0643], [0647]: submitting transactions to said distributed system, wherein processing said transactions requires/causes the distributed system to accept/confirm the transactions by rotating keys, obtain multiple public keys from multiple participants and to perform an action/operation of an atomic transaction).
Bleikertz does not explicitly disclose the remaining limitations of claim 1 as follows:
generating a transaction based upon said transaction request information and said public key identifier; and,
submitting said transaction to said decentralized transaction system, wherein said transaction causes said decentralized transaction system to perform a public key identifier rotation process
However, in the same field of endeavor, Inoue discloses the remaining limitations of claim 1 as follows:
generating a transaction based upon said transaction request information and said public key identifier (paras. [0146]-[0150]: generating transactions based upon information registration request transactions (i.e. transaction request information) and new public keys A, B, C (i.e. public key identifiers)); and,
submitting said transaction to said decentralized transaction system, wherein said transaction causes said decentralized transaction system to perform a public key identifier rotation process (paras. [0010], [0074], [0146]-[0150]: submitting transactions to said peer-to-peer network, wherein said transaction causes said peer-to-peer network to update/rotate public keys)  
Inoue is combinable with Bleikertz because both are from the same field of endeavor of generating securely storing data in blockchains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Inoue’s method of the transaction causing the system to perform a public key identifier rotation process with the system of Bleikertz in order to increase the security of the system by ensuring that requests to update public keys are linked with validated transactions so that only validated transactions, submitted by authorized users, are permitted to cause public key identifiers to be updated/rotated.

Regarding claims 5 and 19, Bleikertz and Inoue disclose the limitations of the method of claim 1 and the computer program product of claim 15.
Bleikertz discloses the limitations of claims 5 and 19 as follows:
wherein said decentralized transaction system further comprises a peer-to-peer layer, a decentralized ledger layer and a decentralized consensus layer (paras. [0103]-[0104], [0120], [0136], [0140], [0241], [0647]: system comprises a peer-to-peer confirmations/layer, a distributed ledger and a consensus protocol for the system).

	Regarding claims 6 and 20, Bleikertz and Inoue disclose the limitations of the method of claim 1 and the computer program product of claim 15.
Bleikertz discloses the limitations of claims 6 and 20 as follows:
wherein said decentralized consensus system, upon authenticating and verifying said transaction via said consensus layer, replaces a previous public key identifier with said public key identifier (paras. [0103]-[0104], [0126], [0136], [0241]: distributed system (i.e. decentralized consensus system) relying on consensus of peers for authenticating and verifying transactions rotates public keys (i.e. replaces public keys with new public keys)).

Regarding claims 7, 14 and 21, Bleikertz and Inoue disclose the limitations of the method of claim 1, the system of claim 8 and the computer program product of claim 15.
Bleikertz discloses the limitations of claims 7, 14 and 21 as follows:
	wherein said decentralized consensus system includes a transaction in a decentralized ledger if said transaction achieves an approval rating greater than a predetermined threshold (paras. [0103]-[0104], [0126], [0136], [0241]: distributed system (i.e. decentralized consensus system) includes a transaction in a distributed ledger if said transaction achieves a threshold amount of confirmations from recipient peers/nodes).

	Regarding claim 8, Bleikertz discloses the limitations substantially as follows:
A decentralized system for securely performing transactions comprising: 
	a peer-to-peer layer (paras. [0103]-[0104], [0120], [0136], [0140], [0241], [0647]: peer-to-peer confirmations); 
	a decentralized ledger layer (paras. [0103]-[0104], [0120], [0136], [0140], [0241], [0647]: distributed/decentralized ledger); and, 
	a decentralized consensus layer (paras. [0103]-[0104], [0120], [0136], [0140], [0241], [0647]: consensus protocol for implementation with the peer-to-peer and decentralized ledger), wherein said decentralized consensus layer operates to: 
	receive a transaction, wherein said transaction indicates an operation to be performed with respect to an entity in said decentralized ledger layer and a public key identifier (paras. [0103]-[0104], [0107], [0120], [0126], [0188], [0190], [0640]-[0641], [0643]: receiving proposed transaction information specifying an action of a transaction with respect to participants/peers in a distributed/decentralized ledger, wherein the transaction messages are encrypted with and contain public keys or globally unique identifiers of public keys); and 
	perform an atomic transaction comprising performing said operation and (paras. [0111], [0126], [0179], [0201]-[0203], [0640]-[0641], [0643], [0647]: processing said transactions comprises performing an action/operation of an atomic transaction).
Bleikertz does not explicitly disclose the remaining limitations of claim 8 as follows:
		perform transaction comprising a public key rotation process utilizing said public key identifier.
However, in the same field of endeavor Inoue discloses the remaining limitations of claim 8 as follows:
	perform transaction comprising a public key rotation process utilizing said public key identifier (paras. [0010], [0074], [0146]-[0150]: performing transactions in said peer-to-peer network involves performing an update/rotation of public keys).
Inoue is combinable with Bleikertz because both are from the same field of endeavor of generating securely storing data in blockchains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Inoue’s method of the transaction causing the system to perform a public key identifier rotation process with the system of Bleikertz in order to increase the security of the system by ensuring that requests to update public keys are linked with validated transactions so that only validated transactions, submitted by authorized users, are permitted to cause public key identifiers to be updated/rotated.
	
	Regarding claim 15, Bleikertz discloses the limitations substantially as follows:
A computer program product including one or more non-transitory machine-readable media encoded with instructions that when executed by one or more processors cause a process to be carried out for securing transactions performed in a decentralized transaction system from public key attacks comprising: 
	receiving transaction request information specifying an operation with respect to an entity in a decentralized ledger (paras. [0103]-[0104], [0107], [0120], receiving proposed transaction information specifying an action of a transaction with respect to participants/peers in a distributed/decentralized ledger);
	generating a public key identifier for said entity(paras. [0068], [0126]-[0127], [0197]-[0199], [0640]-[0641], [0643]: generating public keys and identifiers of public keys for parties to the transaction); 
	submitting said transaction to said decentralized transaction system, wherein said decentralized transaction system to perform a public key identifier rotation process and said operation as an atomic operation (paras. [0111], [0126], [0179], [0201]-[0203], [0640]-[0641], [0643], [0647]: submitting transactions to said distributed system, wherein processing said transactions requires/causes the distributed system to accept/confirm the transactions by rotating keys, obtain multiple public keys from multiple participants and to perform an action/operation of an atomic transaction).
Bleikertz does not explicitly disclose the remaining limitations of claim 15 as follows:
generating a transaction based upon said transaction request information and said public key identifier; and,
submitting said transaction to said decentralized transaction system, wherein said transaction causes said decentralized transaction system to perform a public key identifier rotation process
However, in the same field of endeavor, Inoue discloses the remaining limitations of claim 15 as follows:
generating a transaction based upon said transaction request information and said public key identifier (paras. [0146]-[0150]: generating transactions based upon information registration request transactions (i.e. transaction request information) and new public keys A, B, C (i.e. public key identifiers)); and,
submitting said transaction to said decentralized transaction system, wherein said transaction causes said decentralized transaction system to perform a public key identifier rotation process (paras. [0010], [0074], [0146]-[0150]: submitting transactions to said peer-to-peer network, wherein said transaction causes said peer-to-peer network to update/rotate public keys)  
Inoue is combinable with Bleikertz because both are from the same field of endeavor of generating securely storing data in blockchains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Inoue’s method of the transaction causing the system to perform a public key identifier rotation process with the system of Bleikertz in order to increase the security of the system by ensuring that requests to update public keys are linked with validated transactions so that only validated transactions, submitted by authorized users, are permitted to cause public key identifiers to be updated/rotated.

Claims 2-4, 9-11, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bleikertz (US 2020/0128022) in view of Inoue (US 2019/0268466), as applied to claims 1, 8 and 15, further in view of Tran (US 2020/0387896).
	Regarding claims 2 and 16, Bleikertz and Inoue disclose the limitations of the method of claim 1 and the computer program product of claim 15.
Neither Bleikertz or Inoue discloses the limitations of claims 2 and 16 as follows:
	wherein said public key identifier is generated from a secret key by: 
		generating a public key; 
		hashing said public key to generate a binary hash; and, 
		encoding said binary hash to generate said public key identifier.
However, Tran discloses the remaining limitations as follows:
	wherein said public key identifier is generated from a secret key by (paras. [0836]-[0837]: generating an encoded hashed public key from 256 bits of random data of a private key (i.e. secret key)): 
	generating a public key (paras. [0836]-[0837]: generating a public key from 256 bits of random data of a private key); 
	hashing said public key to generate a binary hash (para. [0837]: hashing the public key); and, 
	encoding said binary hash to generate said public key identifier (para. [0837]: encoding the binary hash to generate an encoded string of a hashed public key (i.e. public key identifier)).
Tran is combinable with Inoue and Bleikertz because all three are from the same field of endeavor of generating securely storing data in blockchains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Tran’s method of generating a public key identifier from private bits of random data with the system of Inoue and Bleikertz in order to enable the system to avoid storing the public key (Tran, para. [0836]) and increase the security of the system by generating the public key from a key that is unknown/secret.

	Regarding claims 3 and 17, Bleikertz, Tran and Inoue disclose the limitations of the method of claim 1 and the computer program product of claim 15.
Bleikertz discloses the limitations of claims 3 and 17 as follows:
	wherein said public key identifier is incorporated as a parameter in said transaction (paras. [0068], [0126], [0197]-[0199], [0640]-[0641], [0643]: public keys and globally unique identifiers representing the public keys identifying the node/parties are encrypted in included in messages of the transaction).

Regarding claims 4, 12, and 18, Bleikertz and Inoue disclose the limitations of the method of claim 1, the system of claim 8 and the computer program product of claim 15.
Neither Bleikertz or Inoue discloses the limitations of claims 4, 12 and 18 as follows:
wherein each transaction further comprises a transaction identifier, a transaction signature and a public key associated with an agent generating said transaction.
However, in the same field of endeavor, Tran discloses the limitations of claims 4, 12 and 18 as follows:
wherein each transaction further comprises a transaction identifier, a transaction signature and a public key associated with an agent generating said transaction (paras. [0837], [0842]: transaction comprises a transaction identifier txid, a transaction signature and a public key of the energy seller/agent generating the transaction).
Tran is combinable with Inoue and Bleikertz because all three are from the same field of endeavor of generating securely storing data in blockchains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Tran’s method of the transaction comprising a transaction identifier, public key and signature with the system of Inoue and Bleikertz in order to enable peers on the network to be able to identify specific transactions by identifier.

	Regarding claim 9, Bleikertz and Inoue disclose the limitations of claim 8.
Neither Bleikertz or Inoue disclose the limitations of claim 9 as follows:
	The system according to claim 8, wherein said public key identifier is generated from a secret key.
However, in the same field of endeavor, Davis discloses the limitations of claim 9 as follows:
	The system according to claim 8, wherein said public key identifier is generated from a secret key (paras. [0836]-[0837]: generating an encoded hashed public key (i.e. public key identifier) from 256 bits of random data of a private key (i.e. secret key)).
Tran is combinable with Inoue and Bleikertz because all three are from the same field of endeavor of generating securely storing data in blockchains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Tran’s method of generating a public key identifier from private bits of random data with the system of Inoue and Bleikertz in order to enable the system to avoid storing the public key (Tran, para. [0836]) and increase the security of the system by generating the public key from a key that is unknown/secret.

	Regarding claim 10, Bleikertz, Tran, and Inoue disclose the limitations of claim 8.
Bleikertz discloses the limitations of claim 10 as follows:
	The system according to claim 9, wherein said decentralized consensus layer performs said atomic transaction (paras. [0103]-[0104], [0136], [0179], [0203]: distributed system provides consensus and performs atomic transactions):
	 generating transaction metadata (paras. [0179], [0201]-[0203]: distributed system provides consensus and performs atomic transactions by generating transaction metadata); and 
	updating a decentralized ledger utilizing said transaction metadata (paras. [0179], [0201]-[0203]: entering into the ledger the transaction metadata upon confirming the transaction).

	Regarding claim 11, Bleikertz, Tran and Inoue disclose the limitations of claim 8.
Bleikertz and Inoue discloses the limitations of claim 11 as follows:
The system according to claim 10, wherein said transaction metadata indicates an operation performed with respect to said entity (Bleikertz, paras. [0179], [0201]-[0203]: transaction metadata includes encrypted description of actions/operations performed by participants (i.e. said entity))  and an updating of said public key identifier with respect to said entity (Inoue, paras. [0010], [0074], [0146]-[0150]: information registration request transaction (i.e. metadata of transaction) results in updating of public key of the user/entity)  
The same motivation to combine utilized in claim 8 is equally applicable in the instant claim.

	Regarding claim 13, Bleikertz and Inoue disclose the limitations of claim 8.
Neither Bleikertz or Inoue discloses the limitations of claim 13 as follows:
	The system according to claim 8, wherein said public key identifier is generated using a one-way function from a public key.
However, in the same field of endeavor, Tran discloses the limitations of claim 13 as follows:
	The system according to claim 8, wherein said public key identifier is generated using a one-way function from a public key (paras. [0836]-[0837]: generating an encoded hashed public key (i.e. public key identifier) from hashing (i.e. one-way function) the public key).
Tran is combinable with Inoue and Bleikertz because all three are from the same field of endeavor of generating securely storing data in blockchains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Tran’s method of generating a public key identifier from private bits of random data with the system of Inoue and Bleikertz in order to enable the system to avoid storing the public key (Tran, para. [0836]) and increase the security of the system by generating the public key from a key that is unknown/secret.

Conclusion
For the above-stated reasons, claims 1-21 are rejected.
Prior art considered but not relied upon includes:
1) Davis (US 2018/0308092) – after receiving a transaction request with a plurality of data elements, the process server generates an address identifier for a payer based on using an encryption key and hashing and encoding a public key.  A transaction message is generated which contains a transaction identifier as well as a public key and a digital signature (paras. [0037], [0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        

.